                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ALLSTATE INSURANCE
COMPANY, ALLSTATE FIRE AND
CASUALTY INSURANCE                               Case No. 18-13336
COMPANY, ALLSTATE PROPERTY
AND CASUALTY INSURANCE                           Paul D. Borman
COMPANY, ESURANCE                                United States District Judge
INSURANCE COMPANY, and
ESURANCE PROPERTY AND                            David R. Grand
CASUALTY INSURANCE                               United States Magistrate Judge
COMPANY,

                  Plaintiffs,
v.

TOX TESTING, INC., PARAGON
LABS, LLC, MICHIGAN
TECHNOLOGY PARTNERS, LLC,
CURE IMAGING, LLC, US HEALTH
PHARMACEUTICALS, LLC d/b/a
MEDS DIRECT, BLOCK BILLING
SOLUTIONS, LLC, MICHAEL
ANGELO, and CHITRA SINHA, M.D.,

               Defendants.
______________________________/

 OPINION AND ORDER (1) GRANTING PLAINTIFFS’ MOTION FOR
DEFAULT JUDGMENT AGAINST PURE LAND PHYSICAL THERAPY,
  PLLC AND PURE SOLUTION IMAGING, LLC FOR FAILURE TO
RESPOND TO PLAINTIFFS’ WRITS OF GARNISHMENT (ECF NO. 255),
     AND (2) CANCELING THE HEARING SCHEDULED FOR
                 APRIL 23, 2020 AT 2:30 P.M.

     In this action, the Allstate plaintiffs allege that the defendants, including

defendants/judgment debtors Mohammed Ali Abraham, M.D., a/k/a Mohammed Ali
Ibrahim (“Abraham”) and Mercyland Health Services, PLLC (“Mercyland”),

engaged in a comprehensive scheme to defraud Allstate by submitting claims for

benefits to which they were not entitled under Michigan law. Defendants Abraham

and Mercyland entered into a Confidential Settlement Agreement with Plaintiffs.

Upon Defendants’ subsequent breach of that Agreement, the Court entered the

parties agreed-upon judgment in favor of Plaintiffs and against Abraham and

Mercyland jointly and severally in the amount of $250,000.00 plus attorney’s fees

and costs.    In attempting to collect that judgment, Plaintiffs served writs of

garnishment on Defendants’ judgment creditors, including garnishees Pure Solution

Imaging, LLC (“Pure Solution”) and Pure Land Physical Therapy, PLLC (“Pure

Land”). Neither garnishee served a disclosure as directed by the writs, or otherwise

responded to the writs, and Allstate now seeks judgment against garnishees Pure

Land and Pure Solution pursuant to Michigan Court Rule 3.101 in the total amount

stated by Allstate’s writs of garnishment.

      Presently before the Court is Plaintiffs’ Motion for Default Judgment Against

Pure Land Physical Therapy, PLLC and Pure Solution Imaging, LLC for Failure to

Respond to Plaintiffs’ Writs of Garnishment (ECF No. 255). There has been no

response to Plaintiffs’ motion. The Court has determined, pursuant to E.D. Mich.

L.R. 7.1(f), that a hearing is not necessary and decides the matter on the written

submission.

                                             2
                             I.     BACKGROUND

      On October 25, 2019, Plaintiffs Allstate Insurance Company, Allstate Fire and

Casualty Insurance Company, Allstate Property and Casualty Insurance Company,

Esurance Insurance Company, and Esurance Property and Casualty Insurance

Company (collectively “Allstate” and/or “Plaintiffs”) filed a Complaint alleging that

the Defendants, comprised of “a medical clinic, urine drug testing companies,

magnetic resonance imaging (“MRI”) facilities, pharmacies, physical therapy

clinics, and the physicians, owners, managers, agents and representatives of the

same,” engaged in a fraudulent scheme to seek reimbursement under Michigan’s

No-Fault Act for treatment and services that were not actually rendered, were

medically unnecessary, were fraudulently billed, and were not lawfully rendered.

(ECF No. 1, Compl.)

      On April 1, 2019, Allstate entered into a Confidential Settlement Agreement

with two of the defendants, Mohammed Ali Abraham, M.D., a/k/a Mohammed Ali

Ibrahim (“Abraham”) and Mercyland Health Services, PLLC (“Mercyland”).

Mercyland and Abraham subsequently materially breached that Agreement by

failing to make any required payments to Allstate and, pursuant to the terms of that

Agreement, on October 22, 2019, this Court entered the agreed-upon judgment

against Defendants Mercyland and Abraham in the amount of $250,000.00, plus

attorney’s fees and costs. (ECF Nos. 132, 133.)

                                             3
      Upon entry of the judgment, Allstate began discovery to identify assets of the

Defendants subject to execution and/or garnishment. Allstate discovered records

identifying Abraham as the President and CEO or Pure Solution and owner of Pure

Land. (ECF No. 255-1, Pls.’ Brief at p. 2, PgID 6831, citing Ex. A, Huntington Bank

Business Signature Card (ECF No. 255-3) and Ex. B, Pure Land Articles of

Incorporation (ECF No. 255-4).)

      On January 16, 2020, Allstate served writs of garnishment on Pure Land and

Pure Solution for all assets held by each entity and owed to Abraham. (ECF Nos.

255-6 through 255-9.) However, neither garnishee served a disclosure as directed

by the writs and the Michigan Court Rules, or otherwise responded.

      On February 25, 2020, Allstate filed this Motion for Default Judgment

Against Pure Land Physical Therapy, PLLC and Pure Solution Imaging, LLC for

Failure to Respond to Plaintiffs’ Writs of Garnishment. (ECF No. 255.)

                          II.     LEGAL STANDARD

      Federal Rule of Civil Procedure 64 applies state law remedies for the seizure

of property to satisfy a judgment. Mich. Comp. Laws 600.4011 provides that the

Court has power to garnish personal property of a judgment debtor in the possession

of a third person. “The court may exercise its garnishment power only in accordance

with the Michigan Court Rules.” Nationsbanc Mortg. Corp. of Georgia v. Luptak,

243 Mich. App. 560, 564 (2000).       Michigan Court Rule 3.101 governs post-

                                            4
judgment garnishment proceedings, which are at issue in this case, and sets forth the

detailed procedures to be used when garnishing assets held by a third party.

Garnishments generally involve three parties: (1) the plaintiff, or judgment creditor;

(2) the defendant, or judgment debtor; and (3) the garnishee, or garnishee defendant.

MCR 3.101(A)(1)-(3).

      The Michigan Court Rules require that a request for a writ of garnishment be

submitted to the clerk of the court that entered the judgment. MCR 3.101(D). The

request must include a verified statement which states, in part, that a judgment has

been entered against the defendant and remains unsatisfied, and gives the total

amount of the unsatisfied judgment. MCR 3.101(D)(1), (2). Upon issuance of writ

of garnishment, the writ must be served upon the garnishee. MCR 3.101(E)(2),

(F)(1). The writ must include a verified statement, which acts as the plaintiff’s

complaint against the garnishee. MCR 3.101(M)(2).

      Under MCR 3.101, within 14 days after being served with a writ of

garnishment, a garnishee must mail or deliver to the court, the plaintiff, and the

defendant, a verified disclosure revealing the garnishee’s liability to the defendant.

MCR 3.101(H). Additionally, if the garnishee is indebted to the defendant, subrule

(J) requires the garnishee to transmit all withheld funds to the plaintiff or to the court

after 28 days from the date the writ was served on the garnishee, unless the garnishee

is notified that objections have been file. MCR 3.101(J)(1).

                                               5
      If the garnishee fails to comply with Michigan Court Rule 3.101, the Rule

provides for sanctions. MCR 3.101(S). MCR 3.101(O) states the general rule that

judgment may be entered against the garnishee for the payment of money or property

in satisfaction of the garnishment “as the facts warrant.” MCR 3.101(O)(1). “A

money judgment against the garnishee may not be entered in an amount greater than

the amount of the unpaid judgment, interest, and costs as stated in the verified

statement requesting the writ of garnishment.” Id. Rule 3.101(S) states the rule that

a court may enter a default judgment against a garnishee who fails to make a required

disclosure within the time limits provided. MCR 3.101(S)(1). “A default judgment

against a garnishee may not exceed the amount of the garnishee’s liability as

provided in [MCR 3.101(G)(2)].” Id. This is the default procedure between

Plaintiffs and garnishee-defendants in this action.

                               III.   DISCUSSION

      Allstate has demonstrated that the writs of garnishment to both Pure Land and

Pure Solution were properly issued by this Court on December 18 and 19, 2019, and

properly served by Allstate in accordance with MCR 3.101(F) on January 16, 2020.

(ECF Nos. 255-6 through 255-9.) These writs sought judgment in the amount of

$286,314.16.    (Id.)   Neither garnishee served any objection to the writs of

garnishment within 14 days (or at any other time) pursuant to MCR 3.101(K), nor a

verified disclosure required under MCR 3.101(H).

                                             6
      Pursuant to MCR 3.101(S), “if the garnishee fails to disclose or do a required

act within the time limit imposed, a default may be taken as in other civil actions.”

“Judgment may be entered against the garnishee for the payment of money or the

delivery of specific property as the facts warrant.” MCR 3.101(O)(1). Because Pure

Land and Pure Solution failed to file disclosures or take any other required action in

response to the properly served writs, Allstate is entitled to default and default

judgment against these garnishees for the full amount stated in the writs,

$286,314.16. MCR 3.101(G)(2), (O)(1), (S)(1); Fed. R. Civ. P. 55(a), (b).

                              IV.    CONCLUSION

      Accordingly, for the reasons set forth above, Plaintiffs’ Motion for Default

Judgment as to Pure Land Physical Therapy, PLLC and Pure Solution Imaging, LLC

for Failure to Respond to Plaintiffs’ Writs of Garnishment (ECF No. 255) is

GRANTED, and default judgment is hereby entered against garnishees Pure

Solution Imaging, LLC and Pure Land Physical Therapy, PLLC in favor of Plaintiffs

in the amount of $286,314.16.

      Finally, the hearing scheduled for Thursday, April 23, 2020 at 2:30 p.m. is

CANCELED.

      IT IS SO ORDERED.

Dated: April 14, 2020                         s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

                                             7
